Case: 18-14523       Date Filed: 07/13/2020       Page: 1 of 4



                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-14523
                               ________________________

                      D.C. Docket No. 1:14-cr-00176-RWS-JSA-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus

TRAVIS SENTALL ROBINSON,
a.k.a. Triggaplay,
a.k.a. Trigga,

                                                          Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                        (July 13, 2020)

Before WILSON and JILL PRYOR, Circuit Judges, and CORRIGAN,* District
Judge.

*
  Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.
                  Case: 18-14523    Date Filed: 07/13/2020   Page: 2 of 4




PER CURIAM:

         Travis Robinson appeals his convictions for multiple sex trafficking

violations, conspiracy, and obstructing enforcement. Robinson’s trial spanned

over three weeks, during which the jury heard testimony from five victims

regarding their experiences in Robinson’s sex trafficking operation. He was

sentenced to 27 years of imprisonment followed by 5 years of supervised release,

and he timely appealed, raising the following issues:


         1. Did the trial judge err in denying Robinson’s Batson v. Kentucky 1

             challenges because the peremptory strikes at issue violated the Equal

             Protection Clause?

         2. Did the trial judge err in denying Robinson’s motion for a mistrial

             because the government, in its opening statement, told the jury that a co-

             defendant, Ladrigus Stuckey, had pled guilty and was awaiting

             sentencing?

         3. Were Robinson’s Fifth Amendment due process rights and his Sixth

             Amendment Confrontation Clause right violated when the trial judge

             permitted victim “D. A.” to testify without first conducting a hearing to

             determine her competency to testify?


1
    476 U.S. 79 (1986).
                                             2
                  Case: 18-14523     Date Filed: 07/13/2020    Page: 3 of 4



         4. Did the trial judge err by admitting evidence of victims A.W.’s and

             K.G.’s sexual assaults and the alleged sexual assaults of other women

             while working for Robinson?

         5. Did the trial judge err in excluding a videotape showing victim A.W.

             using drugs and discussing being “turned out” prior to meeting

             Robinson?

         6. Did the trial judge err by giving the government’s modified jury

             instructions and refusing to give Robinson’s requested jury instructions?

         7. Did the trial judge err in denying defense counsel’s request that the

             government produce the contact information for A.G., a victim, whom

             the government did not call to testify at the trial?

         8. Did the trial judge err in denying Robinson’s motion for a new trial due

             to alleged Brady v. Maryland2 and Giglio v. United States 3 violations

             because the government purportedly elicited false testimony from victim

             L.W., and failed to correct that testimony?

         The Court has considered all of Robinson’s specifications of error. After

review and consideration of the briefs and the record, and having had the benefit of

oral argument, we find no reversible error in the proceedings in the district court.



2
    373 U.S. 83 (1963).
3
    405 U.S. 150 (1972).
                                              3
     Case: 18-14523   Date Filed: 07/13/2020   Page: 4 of 4



AFFIRMED.




                              4